

116 S4582 PCS: To extend, temporarily, daylight saving time, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 548116th CONGRESS2d SessionS. 4582IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Mr. Rubio (for himself and Mr. Scott of Florida) introduced the following bill; which was read the first timeSeptember 16, 2020Read the second time and placed on the calendarA BILLTo extend, temporarily, daylight saving time, and for other purposes.1.Temporary extension of daylight saving timeFor each State and area of a State that is not exempt from section 3(a) of the Uniform Time Act of 1966 (15 U.S.C. 260a(a)), such section shall be carried out in calendar years 2020 and 2021 as if the periods described in such section for such calendar years described just one period that commenced at 2 o'clock antemeridian on March 8, 2020, and ends at 2 o'clock antemeridian on November 7, 2021.September 16, 2020Read the second time and placed on the calendar